Citation Nr: 0512626	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  02-05 258A	)	DATE
	)
	)


THE ISSUE

Whether a February 21, 1961, decision of the Board of 
Veterans' Appeals (Board), that denied entitlement to a 
compensable rating for the residuals of the veteran's 
fractured mandible should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).

(The veteran's claims of CUE in October 24, 1984, March 24, 
1989, June 15, 1999, Board decisions, and the Board's 
reconsideration of its January 17, 2002, decision, are the 
subject of a separate decision of the Board.)


REPRESENTATION

Moving party represented by:  Richard Paul Cohen, Attorney


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to April 
1958.

This matter is before the Board as an original action on the 
motion of the veteran in which he alleges CUE in a February 
21, 1961, Board decision that denied entitlement to a 
compensable rating for the residuals of the veteran's 
fractured mandible.


FINDINGS OF FACT

1.  In a February 21, 1961, decision, the Board denied the 
veteran's claim of entitlement to a compensable rating for 
the residuals of the veteran's fractured mandible.

2.  The correct facts, as they were known at the time of the 
February 21, 1961, decision were before the Board, and the 
statutory or regulatory provisions extant at the time, were 
correctly applied.

3.  There was a tenable basis for the Board's February 21, 
1961, decision.


CONCLUSION OF LAW

The February 21, 1961, Board decision denying entitlement to 
a compensable rating for the residuals of the veteran's 
fractured mandible was not clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. 
§§ 20.1403 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has recently been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that was not well grounded.  

This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 45620 (to be codified at 
38 U.S.C.A. § 3.159(c)).  The Court, however, has held that 
VA's duties to notify and assist contained in the VCAA do not 
apply to claims of clear and unmistakable error in prior 
final Board decisions.  Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc).  

Background

The service medical records show that on April 21, 1957, the 
veteran was seen at the dispensary at the Marine Corps 
medical facility at Parris Island, South Carolina, for 
treatment of trauma sustained to his mouth and jaws.  He 
reported sustaining trauma after falling over a locker box.  
The physical examination revealed that the veteran's mid-jaw 
was loosely united with crepitus and that there was minimal 
bleeding from teeth sites.  The diagnosis was "fracture, 
mandible, compound, bilateral."  

That same day, the veteran was transferred to the United 
States Naval Hospital in Beaufort, South Carolina, for 
further treatment.  The service medical records reflect that 
the veteran remained hospitalized at this facility until June 
3, 1957.  The inpatient records show that the veteran had a 
grossly distorted mandible, bilaterally, with his mouth 
remaining open and saliva drooling.  The left mandible was 
malaligned.  During the hospitalization, the veteran had an 
open reduction of the fracture, with all fragments aligned, 
occlusion restored, and maintained with multiple loop wiring 
and elastic intermaxillary fixation.  The chief of the dental 
service reported that good occlusion was restored and full 
function returned.  The diagnosis was bilateral fracture of 
the mandible, and on June 3, 1957, the veteran was discharged 
to duty.

The service medical records indicate that on August 13, 1957, 
the veteran sought treatment for complaints of constant pain 
and swelling in the area of teeth seventeen through nineteen.  
The examination revealed that hard swelling was present and 
that there was occasional pain in the cervical lymph chain.  
The record states that, due to the veteran's complaints, he 
was scheduled to return the next day for further examination 
and X-rays.  

On August 15, 1957, the veteran was admitted to the United 
States Naval Hospital at Camp Lejeune, North Carolina.  The 
presenting diagnosis was neuralgia of the left mandible due 
to old fracture, and the physician discussed the pertinent 
in-service history of the veteran's disability.  He noted 
that on August 15, 1957, the veteran complained of a dull 
non-specific "bizarre" pain in the body of the left 
mandible that he could not isolate either to position or 
periods of exacerbation.  The hospitalization records reflect 
that the pain was not related to eating or change in 
temperature, and that a physical examination was within 
normal limits with the exceptions of the following 
neurological deficits:  (1) Loss of all sensory modalities in 
the distribution of the left inferior dental alveolar nerve; 
(2) Left peripheral facial nerve palsy involving cervical and 
buccal divisions; and (3) Complete anesthesia on the lower 
part of the cheek supplied by branches of the cervical 
plexus.  The records indicate that the second and third 
diagnoses were most probably due to hemorrhage with 
subsequent pressure necrossi, and that the first impression 
was related to a probable laceration of the inferior dental 
alveolar nerve with pain arising from an amputation neuroma.  

The hospitalization records reflect that further surgery was 
necessary, but that it was deferred until the veteran's 
emotional state was more stable; the veteran was discharged 
from this period of hospitalization on September 27, 1957; 
the record states that he was ordered to appear before a 
Physical Evaluation Board (PEB).

A PEB report, dated in September 1957, indicates that the 
veteran was diagnosed as having "neuralgia, N.E.C. (left 
mandibular area #17, #18, #19, due to old fracture)" and 
that due to the disability he was found unfit for further 
military service.  The report states that his disability was 
considered to be 10 percent disabling under Diagnostic Code 
8205 and was permanent in nature.  

A June 1958 entry reflects that the veteran was discharged in 
April 1958 and that he was not afforded a separation 
examination.

In May 1958, the veteran filed a claim seeking service 
connection for the residuals of his fractured mandible, and 
in support he submitted a copy of a May 1958 affidavit 
prepared by his private physician, Dr. J. D. Woodrum.  The 
affidavit states that the veteran had continuous discomfort 
in the left side of his mandible and that a physical 
examination revealed that he had a bony defect at the 
fracture site on the left side.  X-ray study disclosed a 
comminuted fracture of the left side of the mandible with 
wire still in place.  Dr. Woodrum indicated that removal of 
the wire might provide the veteran some relief but commented 
that he had permanent disability.

In June 1958 he was afforded a formal VA general medical 
examination.  The report notes the in-service history of the 
veteran's jaw injury, as well as his complaints of numbness 
extending from about the center of the chin around the left 
jaw bone.  The examination revealed that the veteran's head, 
face and neck were "grossly physiological."  X-ray study 
disclosed that the mandibles had an old well-healed fractures 
of the right ascending ramus just at the angle.  The 
fragments were held in position by a wire suture that was 
still in situ.  The diagnoses were apparent numbness of the 
left lip and left mandibular gingival tissue and old healed 
fracture of the right mandible.

In June 1958, the veteran also underwent a VA dental 
examination.  The dentist indicated that the veteran had a 
healed scar beneath the border of the left mandible extending 
from the angle of the mandible anteriorly to the left 
bicuspid area that was non-disfiguring.  All teeth were 
present except for tooth number 30.  The oral mucosa and 
periodontal "membrance" were normal.  Movement of the 
mandible appeared normal, with no constriction or inadequacy 
as to the opening or lateral excursion, and there was no 
palpable deformity of the left mandible except for a slight 
elevation of the left mandible buccal plate at bifurcation of 
the roots of tooth number 19.  

The veteran complained of numbness of the left corner of his 
mouth and left lower lip extending distally to the molar 
area.  The examiner reported that there was no deformity or 
lack of control of the lip but noted that the veteran's 
gingival tissue on the left mandible did not respond to 
sensation from probing and tests for pain reaction.  The 
dentist indicated that it was his assumption that there was 
nerve damage present affecting the lop and intra-oral tissue 
of that side.  He added that the midline of the mandible was 
to the right side, approximately five millimeters, resulting 
in cusp to cusp articulation of the left posterior teeth with 
normal occlusion on the right side, which might be a result 
of the fracture or movement of teeth following extraction.  
The dentist's impression was evidence of numbness of the left 
lip and left intra-oral tissue.

In a July 1958 rating decision, the RO granted service 
connection for the residuals of the veteran's fractured 
mandible and assigned an initial noncompensable rating under 
Diagnostic Code 9999, effective April 17, 1958.  In doing so, 
the RO stated that the recent VA examination disclosed that 
the veteran had a healed scar beneath the border of the left 
mandible extending from the angle of the mandible anteriorly 
to the left bicuspid area and was non-disfiguring.  The RO 
also indicated that there was normal movement of the mandible 
and only slight deformity.

The veteran appealed, asserting entitlement to a compensable 
rating for the residuals of his fractured mandible, and in 
December 1958 his father testified at an RO hearing in 
support of this claim.  He stated that the veteran told him 
of the incident in which he had sustained trauma to his jaws 
as a consequence of a physical attack by two former 
servicemen who were court-martialed and that he had visited 
the veteran in the hospital during service.  He added that 
the veteran had received no formal care for the injury for 
several days following the incident; he indicated that 
service examiners told him that the swelling was so severe 
that they could not do anything to treat the injury unless 
the veteran "rested for a while."  

The veteran's father reported that he had employed the 
veteran prior to service in his business, and that the 
veteran did appliance service and furniture selling.  He 
stated that the veteran was an efficient worker who did not 
lose any time, but indicated that following his discharge he 
worked only occasionally due to the in-service incident.  His 
father further testified that the veteran's jaw was 
completely numb and that although he was able to chew 
dribbles of saliva ran down his mouth.

The veteran stated that he was willing to report for another 
formal VA examination, and in December 1959 he was again 
formally examined by a VA orthopedist and general surgeon.  
The veteran reiterated that circumstances leading to the in-
service trauma and complained that he had numbness on the 
left side of his lower jaw and cheek.  He stated that 
drinking cold liquids bothered his jaws, and that he had a 
slight soreness on the left side of his jaw.  The veteran 
also reported that he had not received any treatment for this 
condition since his discharge from active duty.

The examination revealed that the mandible was grossly 
physiological with essentially normal motion without 
tenderness or crepitus.  All other bones and joints were 
grossly physiological, and X-rays of the mandible showed an 
old fracture of the left ramus.  The fragments were united by 
two wire sutures and the fracture line was no more visible.  
The examiner described the union as "perfect" and diagnosed 
the veteran as having an old healed fracture of the left 
ramus of the mandible without deformity.

In a February 1960 rating decision, citing the December 1959 
VA examination findings, the RO confirmed and continued its 
denial of a compensable rating.

In May 1959 and March 1960 written argument, the veteran's 
representative cited the in-service and post-service medical 
findings in support of his claim for a compensable rating for 
the residuals of the veteran's fractured mandible.

When this claim was initially before the Board in August 
1960, the Board remanded it for further development and 
adjudication.  In taking this action, the Board noted that 
during an in-service hospitalization for treatment of the jaw 
fracture, a neurological examination showed loss of all 
sensory modalities in the distribution of the left inferior 
dental alveolar nerve; left peripheral facial nerve palsy 
involving cervical and buccal divisions; and complete 
anesthesia on the lower part of the left cheek supplied by 
branches of the cervical plexus.  The Board further observed 
that the June 1958 VA dental examination revealed findings 
indicating nerve damage affecting the lip and intra-oral 
tissues.

In light of the in-service and post-service findings, the 
Board concluded that the veteran needed to be afforded an 
examination by a specialist in neurology to determine the 
nature and extent of any neurological disorder resulting from 
the service-connected fracture of the mandible.  The Board 
directed that indicated laboratory studies and special tests 
be conducted and that the claims folder be made available to 
the examiner for review prior to the examination.  Following 
the development, the Board instructed the RO consider the 
evidence in the first instance and to readjudicate the 
veteran's claim.

In compliance with the Board's remand instructions, in 
September 1960 the veteran was afforded another formal VA 
neurological examination.  The examination report shows that 
the veteran complained of numbness about the left jaw that 
extended from about middle of the chin along the jaw line to 
approximately one-half the distance to the ear.  The 
neurologist discussed the in-service history of the veteran's 
disability.  The physician stated that the veteran claimed 
that he was unable to feel the prick of a pin, which he 
"tried on the veteran, very much on the left jaw."  The 
examiner reported that the veteran did not jump when he did 
that, but that the vibrations in his left jaw were normal and 
concluded that the symptoms were all subjective.  The 
diagnosis was no objective organic neurological 
manifestations found.

In a February 21, 1961, decision, the Board denied the 
veteran's claim of entitlement to a compensable rating for 
the residuals of the veteran's fractured mandible.  In doing 
so, the Board acknowledged the veteran's contention that the 
fracture of his mandibles had resulted in nerve damage and 
impairment of function of the jaws, particularly on the left.  
The Board stated that under the law, a higher rating could be 
assigned if the evidence disclosed that the condition was 
more disabling than reflected by the current evaluation.  
Citing the findings of the September 1960 VA examination 
report, however, the Board concluded that the residuals of 
the veteran's mandible fractures were not compensably 
disabling under the Rating Schedule.  

Analysis

The veteran alleges CUE in the Board's February 21, 1961, 
decision, which denied his claim of entitlement to a 
compensable rating for the residuals of his mandible.  The 
veteran maintains that the February 21, 1961, decision was 
clearly and unmistakably erroneous because it failed to 
consider whether the evidence of his  neurologic pain, 
numbness and cosmetic disfigurement, which was "inextricably 
intertwined" with the claim for a compensable rating for the 
residuals of the veteran's fractured mandible, required the 
assignment of a 10 percent evaluation.  He also argues that 
the Board should have considered whether a higher rating was 
warranted in light of the service department's determination, 
by way of the PEB report, that the residuals of his fractured 
mandible warranted a 10 percent evaluation under Diagnostic 
Code 8205.  The veteran asserts that had the Board not 
committed these "errors," he would have been awarded a 10 
percent rating based on the 1957 findings of neuralgia of the 
jaw, which the service determined was 10 percent disabling.  

Until recently, a claimant was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in a 
rating decision that was subsumed in that decision.  Smith v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  Effective on 
November 21, 1997, however, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111) 
permit challenges to decisions of the Board on the grounds of 
CUE.  Final regulations amending the Rules of Practice before 
the Board were promulgated and became effective on 
February 12, 1999, providing for procedures to challenge 
prior Board decisions on the basis of CUE.  64 Fed. Reg. 
2134-2141 (1999).  It is apparent that Congress, in creating 
§ 7111, intended VA to follow the established case law 
defining CUE.  64 Fed. Reg. 2134, 2137 (1999); Donovan v. 
West, 158 F.3d 1377, 1382-83 (Fed. Cir 1998).  

This case law is found primarily in the precedent opinions of 
the Court.  CUE is defined in Rule 1403(a) of the Rules of 
Practice (codified at 38 C.F.R. § 20.1403(a)) as "the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  See Bustos v. 
West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (expressly holding 
that in order to prove the existence of clear and 
unmistakable error, a claimant must show that an error 
occurred that was outcome-determinative, that is, an error 
that would manifestly have changed the outcome of the prior 
decision); see also Hines v. Principi, 18 Vet. App. 227, 235 
(2004).  

A review for CUE in a prior Board decision must be based on 
the record and the law as it existed when that decision was 
made.  38 C.F.R. § 20.1403(b); see also Pierce v. Principi, 
240 F.3d 1348, 1353-54 (Fed. Cir. 2001); Russell v. Principi, 
3 Vet. App. 310, 314 (1992).  In Russell, the Court set forth 
a three-pronged test for determining when there is CUE 
present in a prior decision.  (1) Either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed a the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. at 313-14.  

Further, with respect to the first prong of the Russell test, 
the Court has held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence could never rise to the stringent definition of CUE.  
See Baldwin v. West, 13 Vet. App. 1, 5 (1999); Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994).  

Similarly, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) and the Court have held that VA's 
breach of its duty to assist cannot form a basis for a claim 
of clear and unmistakable error.  Cook v. Principi, 318 F. 3d 
1334, 1344-47 (Fed. Cir. 2002) (en banc); Caffrey v. Brown, 6 
Vet. App. 377, 382 (1994).  Indeed, it is well settled that 
any failure by VA to comply with its duty to assist in the 
development of a claim does not constitute clear and 
unmistakable error.  The Court recently held in Simmons v. 
Principi, 17 Vet. App. 104 (2003), that the failure to 
provide the appellant with a "comprehensive medical 
evaluation" could not, as a matter of law, serve to vitiate 
the finality of a prior rating decision on the basis of clear 
and unmistakable error.  Id. at 109.  The Court noted that 
the Federal Circuit had rejected a nearly identical argument 
in Cook; in Cook the Federal Circuit was even broader, 
declaring, "In summary, a breach of the duty to assist the 
veteran does not vitiate the finality of an RO decision."  
Id.  (Emphasis added.)  See 38 C.F.R. § 20.1403(d)(2) 
(applying the same rule to claims of clear and unmistakable 
error in prior final Board decisions).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . .  If a claimant-
appellant wishes to reasonably raise CUE 
there must be some degree of specificity 
as to what the alleged error is and, 
unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to 
why the result would have been 
manifestly different but for the alleged 
error.  It must be remembered that there 
is a presumption of validity to 
otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in original); 
Cook.

In addition, the Federal Circuit held that 38 C.F.R. 
§ 20.1404(b), which required that a claimant plead CUE with 
sufficient particularity, was invalid.  The Federal Circuit 
reasoned that 38 C.F.R. § 20.1404(b), in conjunction with the 
rule codified at 38 C.F.R. § 20.1409(c), operated to prevent 
Board review of any CUE claim that was the subject of a 
motion that was denied for failure to comply with the filing 
and pleading requirements of the rule codified at 38 C.F.R. 
§ 20.1404(b).  The Federal Circuit explained that the 
regulation was contrary to the requirement of 38 U.S.C.A. 
§ 7111(e) that a CUE claim "shall be decided by the Board on 
the merits."  Disabled American Veterans v. Gober, 234 F.3d. 
682 (Fed. Cir. 2000).  In that same decision, however, the 
Federal Circuit upheld the validity of each of the other 
implementing regulations that had been challenged.  Id. 

Effective July 10, 2001, 38 C.F.R. § 20.1404(b) was revised.  
It now states that a motion for revision of a decision based 
on clear and unmistakable error must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  

As a threshold matter, the Board finds that the arguments 
advanced by the veteran allege CUE with the requisite 
specificity.  See 38 C.F.R. § 20.1404(b); see also Phillips 
v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of 
CUE due to pleading deficiency and denial of CUE on merits); 
Luallen v. Brown, 8 Vet. App. 92 (1995) (same).  Accordingly, 
the Board will proceed to consider the merits of the 
veteran's claim.

At the time of the February 21, 1961, Board decision, 
Diagnostic Code 7800 provided that for disfiguring scars of 
the head, face or neck, a noncompensable rating was warranted 
when the disability was slightly disabling.  A 10 percent 
rating required that the condition was moderately 
disfiguring.  Under former Diagnostic Code 7803, a 10 percent 
rating was warranted if the scar was superficial, poorly 
nourished and productive of repeated ulcerations.  Diagnostic 
Code 7804 then in effect stated that superficial scars that 
were tender and painful on objective demonstration warranted 
a 10 percent rating.  Under former Diagnostic Code 7805, 
scars were rated based on the limitation of function of the 
part affected, i.e., the jaw.

Further, as the veteran's attorney has pointed out, the 
disability could also have been rated under Diagnostic Code 
8205, which then, as now, provides that a 10 percent rating 
requires moderate, incomplete paralysis of the fifth 
(trigeminal) cranial nerve.  Finally, under Diagnostic Code 
9904, which then, as now, states that a noncompensable rating 
is warranted for slight displacement of the malunion of the 
mandible.  This code required moderate displacement of the 
malunion of the mandible for a 10 percent rating.

Based on a careful review of the record and the laws and 
regulations extant on February 21, 1961, the Board finds that 
there was a tenable basis for the Board decision.  Therefore, 
because there was no error of fact or law that, when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds could not differ, that the result 
would be manifestly different but for such error, the 
decision was not clearly and unmistakably erroneous.  Bustos, 
Hines.

As discussed above, the evidence before the Board on February 
21, 1961, consisted of the service medical records, including 
the September 1960 PEB report.  These records reflect that 
the veteran sustained a compound bilateral fracture of the 
mandible.  The Board acknowledges that these records show 
that although he received substantial treatment during 
service, including surgery, his disability was deemed by the 
PEB to be permanent in nature and of sufficient severity so 
as to render him unfit for further military service; 
according to the PEB report, it determined that the residuals 
of the veteran's fractured mandible warranted a 10 percent 
rating under Diagnostic Code 8205 for moderate incomplete 
paralysis of the fifth cranial nerve.

As a preliminary matter, the Board points out that neither 
laws nor regulations require VA to accept service department 
determinations as to the degree of disability.  Instead, in 
the February 21, 1961, decision, the Board adjudicated the 
veteran's claim based on the lay and medical evidence of 
record at that time, which, in addition to the service 
medical records, included the findings and conclusions 
contained in the May 1958 VA general medical examination 
report, the June 1958 VA dental examination report, the July 
1959 VA orthopedic examination report and the September 1960 
VA neurological examination report; the veteran's father's 
testimony at the December 1958 RO hearing; and statements and 
written argument submitted by or on behalf of the veteran.  
The Board notes that the decision was based and under the 
laws and regulations extant at the time.

The physician who conducted the May 1958 VA general medical 
examination reported that the veteran's head, face and neck 
were grossly physiological, i.e., normal, and diagnosed him 
as having "apparent numbness" of the left lip and the left 
mandibular gingival tissue and an old healed fracture of the 
right.  Applying the criteria in pertinent former Diagnostic 
Codes 7800, 7803, 7804 and 7805, it is not clear that the 
veteran warranted a compensable evaluation under any of these 
codes because there was no evidence that any post-injury or 
surgical scar was more than slightly disabling; there was no 
medical evidence reflecting that it was moderately 
disfiguring; there was no evidence showing that it was poorly 
nourished and with repeated ulcerations; there was no 
evidence indicating that it was tender and painful on 
objective demonstration; and there was no showing that it 
resulted in limitation of function of the jaw.

Evaluating the disability under Diagnostic Code 8205, the 
Board notes that given the examiner's finding that the 
veteran's head, face and neck were grossly physiological and 
that he had only "apparent numbness" of the left lip and 
left mandibular gingival tissue, a finder of fact, weighing 
the evidence, would not have been compelled to conclude that 
this represented moderate, incomplete paralysis of the fifth 
cranial nerve.  Because it is thus not clear, and since 
allegations that previous adjudications had improperly 
weighed and evaluated the evidence could never rise to the 
stringent definition of CUE, the Board's determination that a 
compensable rating was not warranted under this code was not 
clearly and unmistakably erroneous.  Bustos, Hines; see also 
Baldwin; Damrel.  For this same reason, reasonable minds 
could conclude that under Diagnostic Code 9904, the evidence 
showed that the condition was no more than noncompensably 
disabling, i.e., it was no more impairing than analogous to 
slight displacement of the malunion of the mandible, and thus 
the Board's determination could not have been clearly and 
unmistakably erroneous.  Id.

The June 1958 VA dental examination report reflects that the 
veteran had a healed scar beneath the border of the left 
mandible that was non-disfiguring, and that movement of the 
mandible was normal, with no constriction or inadequacy; the 
only impairment noted by the dentist was evidence of some 
left lip and left intra-oral tissue numbness.  As such, 
evaluating the disability under the former diagnostic 
criteria for skin conditions, the Board's determination that 
a compensable rating was not warranted was not clearly and 
unmistakably erroneous.  Similarly, the findings do not show 
that he clearly satisfied the criteria for a 10 percent 
rating under Diagnostic Codes 8205 or 9904.  Baldwin; Damrel.  
Thus the Board's determination could not have been clearly 
and unmistakably erroneous.  Id.

The December 1959 VA examination report reflects that the 
mandible was grossly physiological with essentially normal 
motion without tenderness or crepitus.  In fact, the 
physician described the union of the mandible as "perfect" 
and diagnosed the veteran as having only an old healed 
fracture of the left ramus of the mandible without deformity.  
Accordingly, under Diagnostic Codes 7800, 7803-05, 8205 and 
9904, it was certainly not undebatable that a compensable 
rating was warranted under any of those codes.

The Board emphasizes that the Board specifically acknowledged 
in the August 1960 remand that the service medical records 
indicated a greater degree of impairment than was shown on 
the three post-service VA examinations.  Indeed, in remanding 
this case to afford the veteran another opportunity to have 
his condition evaluated, the Board observed that during an 
in-service hospitalization for treatment of the jaw fracture, 
a neurological examination showed loss of all sensory 
modalities in the distribution of the left inferior dental 
alveolar nerve; left peripheral facial nerve palsy involving 
cervical and buccal divisions; and complete anesthesia on the 
lower part of the left cheek supplied by branches of the 
cervical plexus.  As such, the Board determined that further 
development was warranted.

Pursuant to the Board instructions, he was afforded a special 
neurological examination in September 1960; however, that 
report reflects that the vibrations in his left jaw were 
normal and that the neurologist concluded that the veteran's 
symptoms were all subjective.  In fact, the diagnosis was no 
objective organic neurological manifestations found.  Thus, 
under Diagnostic Codes 7800, 7803-05, 8205 and 9904, it again 
was certainly not undebatable that a compensable rating was 
warranted under any of those codes.

The Board also considered the sworn testimony of the 
veteran's father; however, given the medical findings 
discussed above, the Board's determination that the residuals 
of the veteran's fractured mandible did not warrant a 
compensable rating was not clearly and unmistakably erroneous 
because it was not undebatable that one was warranted under 
any of the pertinent diagnostic codes.

In reaching this conclusion, the Board acknowledges that in 
the February 21, 1961, Board decision, the Board neither 
cited nor explicitly considered any of these pertinent 
diagnostic codes.  The Board notes, however, that in light of 
the above, this omission was not outcome determinative.  
Cook; see also Bustos v. West, 179 F.3d at 1380-81; Hines v. 
Principi, 18 Vet. App. at 235.  As such, the February 21, 
1961, Board decision was not clearly and unmistakably 
erroneous.

In sum, there is no indication that the correct facts, as 
they were known at the time, were not before the Board, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  38 C.F.R. § 20.1403(a); see 
also Russell.  As such, the Board's February 21, 1961, 
decision was not clearly and unmistakably erroneous.


ORDER

The veteran's motion to revise or reverse the February 21, 
1961, decision of the Board of Veterans' Appeals, which 
denied entitlement to a compensable rating for the residuals 
of the veteran's fractured mandible, is denied.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



